Title: Thomas Simpson to the Commissioners, 8 May 1778
From: Simpson, Thomas
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Brest May 8th 1778
     
     Its extremely disagreeable to me, that my first address to you, shou’d be on such an occasion, as the following detail, which is that immediately on the capture of the English Ship of war Drake, off the harbour Carrickfurgus, in Ireland Captn. Jones was pleased to appoint me (his first Lieutenant,) to the command of her for Brest, giving me instructions, a correct copy of which I inclose, and did pay strict obedience to them. On the 5th of this instant, being then towed by a howser from the Ranger, at day light was hailed by Captain Jones’s order, (a Strange ship then in sight, on our Lee quarter) to cast off the howser, with which instantly complied, and at the same time requested his pleasure, what method we shou’d pursue, the answer, as understood by every person on the Ship’s deck, Americans, and prisoners was to make the best of our way on. And as he had the evening before, told me, that unless I cou’d make more sail, he must leave me, I kept on for the harbour of Brest, which Port I expected to make, and arrive at the next day. After parting with the Ranger, we soon fell in with a brig under our Lee, which tacked, and gave us chace, we kept close to the wind, and in our shattered condition, made all the sail we cou’d, and prepared, if overtaken by her, to make all the defence, that our circumstances wou’d admit. In the evening saw a Ship far distant on our Lee quarter, which we supposed to be the Ranger, and as soon as the darkness of the evening wou’d cover us from the Brig, we bore up East to fall in with the Ranger, till ten at night, then hawled South east two hours, and after that more southerly, for fear of falling to the northward of Ushant. At five o’clock in the morning of the Sixth instant, to my inexpressible satisfaction saw the Ranger a stern, they soon came up and spoke with me, far from thinking that I had disobeyed or even in the least offended Captn. Jones, took the liberty to ask him, on his ordering our course more easterly, whether he tho’t we were far enough to the southward of Ushant, received no other answer, than to heave too, that he shou’d send his boat on board, which he did with Lieutenant Hall, charged with a suspension, and arrest for a breach of his orders beforemention’d. The event testified his rashness, and mistake, we did fall to the Northward of Ushant, and the next day, after beating out a disagreeable blowing night, were obliged to come thro’ the passage of Four to the harbour of Brest. I need not comment on the Rangers being unofficered, a great number of prisoners on board, and her being in danger of falling in the English channel. I am now Gentlemen to beg your pardon for any digression, and in the most earnest, and suppliant manner, to request your honours, that I may have a fair and open trial, as soon as may be consistent with the interest of the service, which I have to the utmost of my weak endeavours strove to serve, and left England in December 1776 for that very purpose. I beg leave to refer your honours to a letter wrote you by John Langdon Esqr. of Portsmouth, which was to be delivered by me, but my duty confining me to the service of the ship, did request of Captn. Jones, to deliver it, who told me that he did inclose it in his letter to you, on his first writing from Nantes. The character Mr. Langdon has been pleased to give me in that letter, you are accquainted with. I only desire your permission to observe, that Mr. Langdon has been fully accquainted with my behaviour in every station that I have acted, from our childhood, to the period of his writing, being both natives of Portsmouth, and from which place thank God I never had occasion to rove in search of employ. I have suffered in the beginning by this contest, and am well disposed to serve the cause of America, as far and as often as my weak assistance is necessary. Suffer me Gentlemen again to intreat you, that if my trial cannot be bro’t on here, Your honours will order that I may be sent immediately to America, to take my trial there, being convinced that injured innocence will be righted, and that I may serve my country with pleasure, which I never can do under the command of Captain Jones. I understand that Captain Jones intends sending the Drake to America, which will be a convenient opportunity to send me, and for which I beg your Honours order, and shall ever esteem it an infinite Obligation on Gentlemen Your most Obedient and very humble Servant
     
      Thom Simpson
     
    